DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 16/794,395 for a SPRING FORCE BOLT HANGER, filed on 2/19/2020.  Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "65" have both been used to designate a bolt.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitations "the direction" and “the compression” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12 are rejected for the same reasons as dependent on claim 1.
Claim 7 recites the limitation "the direction" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitations "the direction" and “the expansion bolt” therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16-20 are rejected for the same reasons as dependent on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurice et al. (U.S. Pat. 10,478,645).
Regarding claim 13, Maurice teaches a method of securing a hanger (Fig. 1A) to a rock having a bore formed therein, wherein the hanger (20) is defined by first and second segments angularly oriented relative to one another, the first segment comprising a rock-contacting surface and an opposed surface and a bore through the first segment, and the second segment defining a carabiner loop, the method comprising the steps of: a. extending a bolt (12A) through the bore and into the bore in the rock; b. securing the bolt to the bore in the rock; and C. causing tension (by member 27) to be applied to the bolt as it is secured to the bore in the rock.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascoe et al. (U.S. Pat. 10,576,315) in view of Spengler et al. (U.S. Pat. 4,149,446).
Regarding claim 1, as best understood, Pascoe teaches a rock climbing protection for fixing to a bore in a rock, comprising: a hanger having first and second segments angularly oriented relative to one another, the first segment comprising a rock-contacting surface and an opposed surface, and the second segment defining a carabiner loop, wherein the first segment has a bolt bore, but does not teach that the bolt bore with a compressible concave portion surrounding and concentric with the bolt bore, the concavity extending in the direction from the rock-contacting surface toward the opposed surface.  Spengler, however, teaches a load indicator washer having bolt bore (14) with a compressible concave portion (34) surrounding and concentric with the bolt bore, the concavity extending in the direction from a supporting surface toward an opposed surface with a visual means to identify that the pre-determined load has been applied to the fastening arrangement.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute indicator member for a bolt bore with a compressible concave portion surrounding and concentric with the bolt bore, the concavity extending in the direction from the rock-contacting surface toward the opposed surface in order to provide an visual indication of the amount of load being carried in order to prevent failure while consolidating members and thereby conserving costs. 



    PNG
    media_image1.png
    490
    345
    media_image1.png
    Greyscale
[AltContent: textbox (2nd segment)]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (hanger)]
[AltContent: arrow][AltContent: textbox (bolt bore)]

[AltContent: arrow]

[AltContent: textbox (1st segment)]






Regarding claim 2, as best understood, Pascoe and Spengler teach the protection of claim 1, wherein Spengler teaches that the concave portion exerts a force in the direction opposite the compression when the concave portion is compressed.
Regrading claim 15, as best understood, Pascoe teaches the combination of a hanger and a bolt (see figure above), comprising: a hanger having first and second segments angularly oriented relative to one another, the first segment comprising a rock-contacting surface and an opposed surface, and the second segment defining a carabiner loop, the first segment having a bolt bore; a bolt extending through the bolt bore, the bolt including a head (27) that is adapted for exerting pressure on the opposed surface of the first segment, but does not teach that the bolt bore with a compressible concave portion surrounding and concentric with the bolt bore, the concavity extending in the direction from the rock-contacting surface toward the opposed surface or that the head  is adapted for exerting pressure on and compress the concave portion on the opposed surface of the first segment.  Spengler, however, teaches a load indicator washer having bolt bore (14) with a compressible concave portion (34) surrounding and concentric with the bolt bore, the concavity extending in the direction from a supporting surface toward an opposed surface, wherein the head is adapted for exerting pressure on and compressing the concave portion on the opposed surface of the first segment in order to provide a visual means to identify that the pre-determined load has been applied to the fastening arrangement.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute indicator member for a bolt bore with a compressible concave portion surrounding and concentric with the bolt bore, the concavity extending in the direction from the rock-contacting surface toward the opposed surface, wherein the head  is adapted for exerting pressure on and compress the concave portion on the opposed surface of the first segment, in order to provide an visual indication of the amount of load being carried in order to prevent failure while consolidating members and thereby conserving costs.
Allowable Subject Matter
Claims 3-12 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 7, 2022